Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 4, 2018

                                      No. 04-18-00334-CV

                                      Paulette BARIBEAU,
                                            Appellant

                                                v.

                             HILL COUNTRY PARTNERS, L.P.,
                                       Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-08378
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due November 1, 2018; however, the court granted an
extension of time until December 3, 2018. Appellant has filed an unopposed second motion for
extension of time to file the brief.

        We grant the motion and order appellant’s brief due January 3, 2018. Counsel is
advised that no further extensions of time will be granted absent a motion, filed before the brief
is due, that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the brief, and (3) provides the court
reasonable assurance that the brief will be completed and filed by the requested extended
deadline. The court does not generally consider a heavy work schedule to be an extraordinary
circumstance.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court